Citation Nr: 1216062	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  09-18 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for osteoarthritis, left shoulder joint, with history of large labral tear and chondral defect left humeral head. 

2. Entitlement to an initial compensable disability rating for osteoarthritis, left foot, with history of calcaneal spur.


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from August 1984 to August 1986 and again from June 1990 to June 2008. 

This appeal comes before the Board of Veterans' Appeals  (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The case was subsequently transferred to the RO in Pittsburgh, Pennsylvania. 

This case was previously before the Board in March 2011 at which time it was remanded for more development.  Notably, in the March 2011 remand the Board noted that in correspondence received by the Board in November 2009, the Veteran provided a new address in Madison, Alabama.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that, other than VA outpatient treatment records dated from May 1998 through August 2009, these documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As above, this case was previously before the Board in March 2011 at which time it was remanded for more development.  Notably, in the March 2011 remand the Board noted that in correspondence received by the Board in November 2009, the Veteran provided a new address in Madison, Alabama.  Significantly, the March 2011 Board remand requested that the RO obtain VA treatment records dated after May 1998 and schedule the Veteran for a new VA examination.  According to a February 2012 supplemental statement of the case, in March 2011 the RO sent a letter addressed to the Veteran asking the Veteran to identify all records of VA health care providers who treated the Veteran for his left shoulder and left foot disorders during the period of May 1998 to the present.  Notably, the RO sent this letter to a North East, Pennsylvania address.  This letter was returned as undeliverable.  

The same letter was sent, again to the Madison, Alabama address in August 2011.  The Veteran did not respond to this letter.  At some point, the Veteran was scheduled for a VA examination in September 2011.  A copy of the notification letter regarding the September 2011 VA examination is not associated with the claims file.  

In a September 2011 formal finding of unavailability it was noted that the RO had made attempts to notify the Veteran of the need to respond to the request regarding  identifying all records of VA health care providers who treated the Veteran for his left shoulder and left foot disorders during the period of May 1998 to the present as well as made attempts to notify the Veteran of a VA examination.  It was noted that a "new" address for the Veteran was found and that a new letter was sent to the new address and a new examination was scheduled but the Veteran again failed to respond to the letter or attend the examination.  

Significantly, an August 2011 printout from LexisNexis shows the Madison, Alabama address noted by the Veteran in November 2009 correspondence.  While the August 2011 letter used the Madison, Alabama address and the Veteran failed to respond to that letter, a copy of the notification letter regarding the September 2011 VA examination is not associated with the claims file.  So, despite the September 2011 formal finding of unavailability noting that a letter was sent to the Veteran's "new" address regarding the scheduling of a VA examination, the Board finds that there is nothing in the claims file that conclusively shows that the Veteran has been notified of the need to attend a VA examination using the Madison, Alabama address.  

Given the foregoing, the Board finds that compliance with the March 2011 remand has not been fully accomplished.  The March 2011 remand noted the Veteran's new address in Madison, Alabama and requested that the RO obtain VA treatment records dated after May 1998 and schedule the Veteran for a new VA examination.  While the RO attempted to comply with the March 2011 remand, they initially used an old North East, Pennsylvania address.  Although, it appears that the RO used the new Madison, Alabama address as noted in a September 2011 memorandum, there is nothing in the claims file that conclusively shows that the Veteran has been notified of the need to attend a VA examination using the Madison, Alabama address.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.  

As previously noted in the March 2011 Board remand, the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of the claims.  The Veteran's cooperation in VA's efforts to develop his claims, including reporting for a scheduled VA examination, is both critical and appreciated.  The Veteran should be advised that failure to report for the scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655  (2011).  

Accordingly, the case is REMANDED for the following action:

1. Confirm the Veteran's present address.  While it appears to be the Madison, Alabama address noted in November 2009 correspondence and an August 2011 printout from LexisNexis, there may be a more recent address.  Thereafter, send the Veteran a letter requesting the dates and locations of all VA medical treatment for the left shoulder and left foot.  Request all identified records and all records after May 1998.  Associate any records received with the claims file. 

2. Then, schedule the Veteran for a VA orthopedic examination of his left shoulder and left foot.  The Veteran should be notified of this examination using his confirmed address (likely the Madison, Alabama address noted in November 2009 correspondence and an August 2011 printout from LexisNexis, or a more recent address if there is one of record.  A copy of this notice letter should be associated with the claims file.  The Veteran should be advised that failure to report for the scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655  (2011).  

Request that the examiner review the claims file and note review of the claims file in the examination report.  Request that the examiner provide an evaluation of the Veteran's left shoulder and left foot including ranges of motion, imaging studies, need for support devices, additional loss of function on extended activity, and an assessment of the Veteran's occupational limitations as a result of the two disabilities. 

3. Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative, if any, the requisite time period to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


